Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Acknowledgment of Amendments
Applicants amendments filed on 05/02/2022 overcomes the following objection(s)/rejection(s): 
The rejection of claims 3-4, 15, 18-20 under 35 U.S.C. 112(b): has been withdrawn in view of Applicants amendment. 
Allowable Subject Matter
Claims 1-6,  9-20 are allowed. 
The following is a statement of reasons for the indication of allowable subject matter:  The claims are directed towards a method for processing video data, apparatus for processing video data comprising a processor, and non-transitory computer-readable medium. The closet prior art is directed towards Jung et al., (U.S. Pub. No. 2021/0314619 A1), Koo et al., (U.S. Pub. No. 2021/0360247 A1) and Zhao et al., (U.S. Pub. No. 2020/0322617 A1). Jung is related to determining whether or not the secondary inverse transform is applied to the current block may comprise obtaining when a predefined condition is satisfied, a syntax element indicating whether or not a secondary transform is applied to the current block, and the predefined condition may include whether or not a width and height of the current block are less than or equal to a maximum transform size. Koo is related towards a method and device for encoding/decoding video signals, and more specifically, to a method for performing a transform by applying a layered givens transform to a limited area, and a method for designing a layered givens transform of a specific size. However, the combination of the Jung, Koo and Zhao when considered as a whole fails to explicitly disclose the method for processing video, apparatus for processing video data, and non-transitory computer readable medium as recited in claims 1-6, and 9-20. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JESSICA PRINCE whose telephone number is (571)270-1821. The examiner can normally be reached Monday-Friday, 6:00 am-2:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jamie Atala can be reached on 571-272-7384. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JESSICA M PRINCE/Primary Examiner, Art Unit 2486